                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                                  )
UNITED STATES OF AMERICA                          )
                                                  )
                v.                                )   Criminal No.: 19-10082-DPW
                                                  )
 XIAONING SUI,                                    )
                                                  )
                       Defendant                  )
                                                  )

                     GOVERNMENT’S SENTENCING MEMORANDUM

       The government submits this memorandum in advance of the May 18, 2020 sentencing of

defendant Xiaoning Sui. The government respectfully requests that the Court accept the

sentence agreed to by the parties and set forth in the plea agreement pursuant to Fed. R. Crim. P.

11(c)(1)(C), and sentence Sui to time served.

                                   FACTUAL OVERVIEW

       Sui, a resident of British Columbia, Canada, was first introduced, via telephone, to

William “Rick” Singer in or about August 2018, through an intermediary tennis recruiter. At

this time, Singer’s phone was being monitored pursuant to a Court-authorized wiretap. During

the phone call, which was conducted through a Mandarin interpreter, Singer told Sui that it

would cost approximately $400,000 to secure admission for Sui’s son to various universities in

the United States, including the University of California at Los Angeles (“UCLA”). He further

informed Sui that he would need to write her son’s application in a “special way” to have his

admission “guaranteed,” and that Sui would need to send $400,000 to an account Singer would

designate.

       In early September 2018, Singer, working together with others, created a falsified soccer
“profile” for Sui’s son, which described him as an elite soccer player. Singer sent the profile to

Jorge Salcedo, the UCLA soccer coach, who began the process of purporting to recruit Sui’s son

and securing a soccer scholarship for him. Singer had previously paid Salcedo $100,000 for the

facilitating the admission of an earlier client of Singer as a fake women’s soccer recruit.

       On or about October 24, 2018, Singer—who in late September 2018 began cooperating

with the government’s investigation—had a consensually recorded call with Sui. At the

direction of law enforcement agents, Singer told Sui he intended to use $100,000 from her

payment to pay “the coach at UCLA” in exchange for providing a signed letter of intent

recruiting Sui’s son onto the UCLA soccer team. Sui wired Singer the money, and Singer, in

turn, mailed a $100,000 check to Salcedo. 1

       In or about November 2018, Sui’s son was approved for admission to UCLA as a student

athlete and awarded a 25 percent tuition scholarship. In or about February 2019, Sui wired

$300,000 to Singer as the final payment for securing her son’s admission. Ultimately, following

the arrests of numerous targets of the government’s investigation in March 2019, the soccer

scholarship was revoked and Sui’s son did not attend UCLA.

                            SENTENCING RECOMMENDATION

       Sui was indicted under seal in March 2019. On September 17, 2019, Sui was arrested in

Madrid, Spain, and detained pending her extradition to the United States. On February 21, 2020,

Sui pled guilty to a Superseding Information charging her with one count of federal programs

bribery, in violation of Title 18, United States Code, Section 666(a)(2). The government agrees

that Sui’s sentencing guidelines range is 24 to 30 months after acceptance of responsibility. Sui




       1
         Salcedo was subsequently charged with racketeering conspiracy, and has recently
entered into an agreement to plead guilty to that charge. See 19-CR-10081-IT (Dkt. 440).


                                                 2
has also agreed to forfeit the $400,000 that she paid to Singer to facilitate her crime.

       Sui engaged in serious criminal conduct that warrants significant punishment. She

agreed to bribe the UCLA soccer coach, knowing that the money he would receive was in

exchange for purporting to “recruit” her son to play intercollegiate soccer—a sport he did not

play competitively. And Salcedo did just that—fully aware that Sui’s son did not play soccer

and did not intend to play soccer at UCLA, which has one of the top mens’ soccer teams in the

nation. As part of the fraud, Singer’s associates prepared a falsified athletic profile for Sui’s son,

and Salcedo falsely represented to UCLA that he was a real soccer player. As part of the fraud,

Salcedo secured a 25 percent tuition scholarship for Sui’s son.

       Accordingly, had the scheme not been interrupted by law enforcement, Sui, Singer and

Salcedo would have succeeded in depriving a more qualified applicant of a spot at UCLA, and

would have likewise deprived a deserving student of significant scholarship money. As UCLA’s

victim-impact statement makes clear, Sui’s conduct “has undermined the hard work of UC

(University of California) faculty and staff who have endeavored over the years to fashion an

equitable and merit-based admissions process.”

       At the same time, the government is aware that Sui has already served five months in a

Spanish prison while awaiting extradition to the United States. That term is comparable to the

sentences imposed on similarly situated defendants in the college admissions cases who pled

guilty prior to indictment. 2 As examples:

   •   Defendant Devin Sloane paid $250,000 to have his son “recruited” by the University of

       Southern California (“USC”) as a fake water polo player. See 19-CR-10117-IT. Sloane




       2
        Although Sui was indicted, the charges against her were sealed and she was unaware of
them until the time of her arrest.


                                                  3
       was sentenced to four months of imprisonment.

   •   Defendant Stephen Semprevivo paid $400,000 to have his son “recruited” by

       Georgetown as a fake tennis player. See 19-CR-10117-IT. Semprevivo was also

       sentenced to four months of imprisonment.

   •   Defendant Jeff Bizzack paid $250,000 to have his son “recruited” by USC as a fake

       volleyball player. See 19-CR-10222-DPW. Bizzack, who approached the government

       about pleading guilty before he was arrested or even advised that he was the subject of a

       government investigation, was sentenced by this Court to a term of 2 months’

       imprisonment, and ordered to serve 300 hours of community service each year and pay a

       fine of $250,000.

   •   Defendant Toby Macfarlane paid $450,000 to have both his son and daughter “recruited”

       as fake athletes by USC. See 19-CR-10131-NMG. Macfarlane was sentenced to six

       months of imprisonment.

       There are differences between Sui’s conduct and those of the defendants referenced

above. One aggravating factor here is that Singer specifically told Sui that he intended to

provide at least a portion of her payment to the UCLA soccer coach personally. In addition,

Sui’s son was awarded a 25 percent tuition scholarship as a result of the scheme, even though he

did not play soccer at all. At the same time, unlike the other defendants, Sui served five months

in a foreign prison, where she did not speak the language and was unable to communicate

effectively with guards or fellow inmates.

       For all these reasons, the government respectfully submits that the agreed-upon sentence

of time-served appropriately reflects the seriousness of Sui’s crime, serves the interests of




                                                 4
general and specific deterrence, and avoid a disparity with the sentences imposed on other

defendants who are similarly situated.

                                         CONCLUSION
       The government respectfully recommends a sentence of time served with a fine in an

amount to be determined by the Court, and a $100 special assessment. The government takes no

position concerning the imposition of a term of supervised release, in light of the fact that Sui

resides in Canada and the Probation Department has advised that it is unable to effectively

supervise individuals residing in foreign countries for purposes of supervised release.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney


                                             By:      /s/ Eric S. Rosen
                                                     ERIC S. ROSEN
                                                     JUSTIN D. O’CONNELL
                                                     LESLIE A. WRIGHT
                                                     KRISTEN A. KEARNEY
                                                     KARIN M. BELL
                                                     STEPHEN E. FRANK
Date: May 11, 2020                                   Assistant United States Attorneys




                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was served upon the attorney of
record for each other party by CM/ECF on May 11, 2020.

                                                     /s/ Eric S. Rosen
                                                     ERIC S. ROSEN




                                                 5
